IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                            Assigned on Briefs April 24, 2014

                        ASHLEY EVANS v. NIGEL M. REID

                  Appeal from the Circuit Court for Hamblen County
                         No. 08CV177      Mike Faulk, Judge




                 No. E2013-02465-COA-R3-CV-FILED-JUNE 19, 2014


At an earlier time, Ashley Evans (“the petitioner”) filed a petition against Nigel M. Reid
(“the respondent”) seeking an order of protection. The trial court dismissed the petition due
to “[in]sufficient cause.” In the same order, however, the court found “proof of the need of
a restraining order.” Accordingly, the court restrained the respondent from coming about,
calling or harassing the petitioner or her family. Several years later, the respondent asked the
court to void the restraining order, which, on its face, was still in effect. The court refused.
The respondent appeals. We reverse the trial court and hold that (1) the trial court was
without jurisdiction to issue the restraining order and (2) the restraining order is,
consequently, null and void.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
         Reversed and Restraining Order Held for Naught; Case Remanded

C HARLES D. S USANO, J R., C.J., delivered the opinion of the Court, in which D. M ICHAEL
S WINEY and J OHN W. M CC LARTY, JJ., joined.

Nigel M. Reid, Morristown, Tennessee, appellant, pro se.

No appearance by or on behalf of the appellee, Ashley Evans.
                                                  OPINION

       The only pleading before the trial court, when the subject order was entered, was the
petition for an order of protection. Under the provisions of Tenn. Code Ann. § 36-3-
605(b)(2010), the trial court’s subject matter jurisdiction was essentially limited to one of two
remedies, but not the imposition of both in the same case. It could “dissolve” the ex parte
order of protection or “extend the order of protection for a definite period of time, not to
exceed one . . . year.” Id. Here, the trial court did one and tried to do a little bit of the other.1
The statutory scheme addressing orders of protection does not give a trial court jurisdiction
beyond these two alternative remedies. Id. Therefore, the trial court’s grant of a restraining
order, after it had dismissed the petition, was done without subject matter jurisdiction and is
void ab initio. As we said in Dishmon v. Shelby State Community College, 15 S.W.3d 477
(Tenn. Ct. App. 1999),

                  [a] court’s subject matter jurisdiction in a particular
                  circumstance depends on the nature of the cause of action and
                  the relief sought. It does not depend on the conduct or
                  agreement of the parties, and thus the parties cannot confer
                  subject matter jurisdiction on a trial or an appellate court by
                  appearance, plea, consent, silence, or waiver.

                  Judgments or orders entered by courts without subject matter
                  jurisdiction are void. The lack of subject matter jurisdiction is
                  so fundamental that it requires dismissal whenever it is raised
                  and demonstrated. Thus, when an appellate court determines
                  that a trial court lacked subject matter jurisdiction, it must vacate
                  the judgment and dismiss the case without reaching the merits
                  of the appeal.

Id. at 480 (citations omitted).

       The order of the trial court restraining the respondent as aforesaid is hereby reversed
and held for naught. Upon remand, the trial court is directed to enter an order memorializing
this decree. Costs at the trial court level and on appeal are taxed to the petitioner, Ashley
Evans. This case is remanded to the trial court for entry of the order directed by us and for
collection of costs incurred at the trial court level.




       1
           The restraining order is not limited in time.

                                                       -2-
_____________________________________
CHARLES D. SUSANO, JR., CHIEF JUDGE




 -3-